Exhibit 99.1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (In thousands, except per-share data, unaudited) Three Months Ended Twelve Months Ended June 30, June 30, June 30, June 30, Net sales $ Cost of goods sold Gross profit Marketing, engineering and administrative expenses Impairment charge 0 0 Earnings from operations 5,237 13,624 44,871 34,716 Interest expense Other (income) expense, net ) ) Earnings before income taxes and noncontrolling interest 5,778 13,082 44,756 32,029 Income taxes 18,446 13,064 Net earnings Less: Net earnings attributable to noncontrolling interest, net of tax ) Net earnings attributable to Twin Disc $ Earnings per share data: Basic earnings per share attributable to Twin Disc common shareholders $ Diluted earnings per share attributable to Twin Disc common shareholders $ Weighted average shares outstanding data: Basic shares outstanding Diluted shares outstanding Dividends per share $ Comprehensive income (loss): Net earnings $ Foreign currency translation adjustment ) ) Benefit plan adjustments, net ) ) Comprehensive income (loss) ) Comprehensive earnings attributable to noncontrolling interest ) Comprehensive income (loss) attributable to Twin Disc $ ) $ $ $ Exhibit 99.1 RECONCILIATION OF CONSOLIDATED NET EARNINGS TO EBITDA (In thousands, unaudited) Three Months Ended Twelve Months Ended June 30, June 30, June 30, June 30, Net earnings attributable to Twin Disc $ Interest expense Income taxes Depreciation and amortization Earnings before interest, taxes, depreciation and amortization $ Exhibit 99.1 CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, unaudited) June 30, June 30, ASSETS Current assets: Cash $ $ Trade accounts receivable, net Inventories, net Deferred income taxes Other Total current assets Property, plant and equipment, net Goodwill, net Deferred income taxes Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Short-term borrowings and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt Accrued retirement benefits Deferred income taxes Other long-term liabilities Total liabilities Twin Disc shareholders’ equity: Common shares authorized: 30,000,000; Issued: 13,099,468; no par value 12,759 10,863 Retained earnings Accumulated other comprehensive loss ) ) Less treasury stock, at cost (1,794,981 and 1,739,574 shares, respectively) Total Twin Disc shareholders' equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ Exhibit 99.1 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, unaudited) Twelve Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Loss on sale of plant assets Impairment charge - Stock compensation expense Provision for deferred income taxes Changes in operating assets and liabilities: Trade accounts receivable, net ) ) Inventories, net ) ) Other assets ) ) Accounts payable ) Accrued liabilities ) Accrued/prepaid retirement benefits ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of plant assets Acquisitions of plant assets ) ) Other, net ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable 3 84 Payments of notes payable ) ) Proceeds from (payments of) long-term debt ) Proceeds from exercise of stock options Acquisition of treasury stock ) - Dividends paid to shareholders ) ) Dividends paid to noncontrolling interest ) ) Excess tax benefits from stock compensation Other ) Net cash used by financing activities ) ) Effect of exchange rate changes on cash ) Net change in cash ) Cash: Beginning of year End of year $ $ ####
